Unpublished opinions are not binding precedent in this circuit. PER CURIAM: David N. Washington appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. Stewart, No. 8:15-cv-03181-DKC, 2017 WL 550032 (D. Md. Feb. 10, 2017). We deny Washington’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED